Exhibit 10.6

 

AmegyBank

ESCROW AGREEMENT

(ACQUISITIONS)

 

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is dated as of November 30, 2005
and is by and among SCF-III, L.P., a Delaware limited partnership, taxpayer
identification number                                JAMES WHITE, individually,
taxpayer identification number                                    (“Sellers”),
GEOKINETICS INC., a Delaware corporation, taxpayer identification number
(“Purchaser”), and AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (“Escrow Agent”), on terms and conditions more particularly
described herein.

 

RECITALS:

 

WHEREAS, Purchaser and Sellers have entered into that certain Stock Purchase
Agreement, dated July 29, 2005, by and among Purchaser and Sellers (the “Stock
Purchase Agreement”) pursuant to which Purchaser is purchasing all of the
outstanding capital stock of Trace Energy Services, Ltd. from Sellers as more
particularly described therein and Sellers are indemnifying Purchaser from
certain liabilities as more particularly described therein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned
hereby agree as follows:

 


ARTICLE I


TERMS AND CONDITIONS – ESCROW FUND

 


1.1                               ESTABLISHMENT OF FUND. THE SELLERS HAVE CAUSED
OR WILL CAUSE TO BE DEPOSITED WITH THE ESCROW AGENT THE SUM OF CDN $2,000,000
(SUCH SUM, OR THE BALANCE THEREOF REMAINING FROM TIME TO TIME BEING REFERRED TO
HEREIN AS THE “FUND”).

 

1.2                               Treatment of Fund.  The monies constituting
the Fund shall be deposited in a segregated account pursuant to the terms of
this Escrow Agreement.  Such account shall be styled “Geokinetics/Trace Escrow
Account”, with federal tax identification number                             .

 

1.3                               Escrow Procedure and Payment Instruction. The
Fund, together with any investment earnings thereon, which earnings shall become
and remain a part of the Fund, shall be held and disbursed in accordance with
the terms of this Escrow Agreement as follows:




A.                                    THE PURCHASER SHALL SUBMIT WRITTEN CLAIMS
(EACH A “CLAIM,” AND COLLECTIVELY, THE “CLAIMS”) TO ESCROW AGENT PRIOR TO
5:00 P.M. HOUSTON, TEXAS TIME ON THE FIRST ANNIVERSARY OF THE DATE OF THIS
ESCROW AGREEMENT (THE “CLAIMS SUBMISSION DEADLINE”) CONTAINING THE FOLLOWING
INFORMATION AND/OR STATEMENTS:


 

(I)                                     THAT PURCHASER IS ENTITLED TO
INDEMNIFICATION PURSUANT TO THE STOCK PURCHASE AGREEMENT DESCRIBED IN THE ESCROW
AGREEMENT;

 

(II)                                  THE CIRCUMSTANCES GIVING RISE TO
PURCHASER’S CLAIM;

 

(III)                               THE LIQUIDATED AMOUNT OF PURCHASER’S CLAIM,
OR IF NOT LIQUIDATED, PURCHASER’S GOOD FAITH ESTIMATE OF THE AMOUNT OF
PURCHASER’S CLAIM; AND

 

(IV)                              THAT A COPY OF THE CLAIM HAS BEEN DELIVERED BY
PURCHASER TO SELLERS AND THE DATE OF SUCH DELIVERY.

 

1

--------------------------------------------------------------------------------


 


B.                                    ESCROW AGENT SHALL NOTIFY SELLERS OF
ESCROW AGENT’S RECEIPT OF SUCH CLAIM AND THE DATE OF SUCH RECEIPT.


 


C.                                    SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN OBJECTION NOTICE (“OBJECTION NOTICE”) BY 5:00 P.M. HOUSTON, TEXAS TIME
WITHIN THIRTY (30) DAYS AFTER ESCROW AGENT’S RECEIPT OF SUCH CLAIM (THE
“OBJECTION SUBMISSION DEADLINE”) IF SELLERS OBJECTS TO ALL OR ANY PART OF SUCH
CLAIM, CONTAINING THE FOLLOWING INFORMATION AND/OR STATEMENTS:


 

(I)                                     THAT SELLERS DISPUTE OR OBJECT TO THE
CLAIM;

 

(II)                                  THE CIRCUMSTANCES GIVING RISE TO SELLERS’
OBJECTION NOTICE;

 

(III)                               THE AMOUNT, IF ANY, OF SUCH CLAIM WHICH IS
NOT DISPUTED BY SELLERS; AND

 

(IV)                              THAT A COPY OF THE OBJECTION NOTICE HAS BEEN
DELIVERED BY SELLERS TO PURCHASER AND THE DATE OF SUCH DELIVERY.

 


D.                                    ESCROW AGENT SHALL NOTIFY PURCHASER OF
ESCROW AGENT’S RECEIPT OF SUCH OBJECTION NOTICE AND THE DATE OF SUCH RECEIPT.


 


E.                                      SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN CONSENT (A “CONSENT”) BEFORE THE OBJECTION SUBMISSION DEADLINE IF
SELLERS CONSENT TO THE PAYMENT OF THE CLAIM.


 


F.                                      ESCROW AGENT SHALL NOTIFY PURCHASER OF
ESCROW AGENT’S RECEIPT OF A CONSENT AND THE DATE OF SUCH RECEIPT.


 


G.                                    IF ESCROW AGENT RECEIVES EITHER AN
OBJECTION NOTICE AGREEING TO A PORTION OF A CLAIM OR A CONSENT WITH RESPECT TO A
CLAIM, REGARDLESS OF WHETHER SUCH OBJECTION NOTICE OR CONSENT WAS RECEIVED BY
ESCROW AGENT BEFORE THE EXPIRATION OF THE OBJECTION SUBMISSION DEADLINE RELATING
THERETO, ESCROW AGENT SHALL DISBURSE THE UNDISPUTED AMOUNT OF THE CLAIM TO
PURCHASER TO THE EXTENT OF FUNDS THEN AVAILABLE IN THE FUND.


 


H.                                    IF NO CLAIM IS DELIVERED TO ESCROW AGENT
PRIOR TO THE CLAIMS SUBMISSION DEADLINE, OR IF A CLAIM OR CLAIMS HAVE BEEN
DELIVERED TO ESCROW AGENT PRIOR TO THE CLAIMS SUBMISSION DEADLINE AND SELLERS
HAVE GIVEN A CONSENT TO THE PAYMENT OF EACH SUCH CLAIM AND ESCROW AGENT HAS
DISBURSED AMOUNTS FROM THE FUND TO PURCHASER TO PAY EACH SUCH CLAIM, ESCROW
AGENT SHALL DISBURSE ALL REMAINING FUNDS AVAILABLE IN THE FUND TO SELLERS ON THE
FIRST BUSINESS DAY AFTER THE CLAIMS SUBMISSION DEADLINE.  IF A CLAIM OR CLAIMS
HAVE BEEN DELIVERED TO ESCROW AGENT PRIOR TO THE CLAIMS SUBMISSION DEADLINE AND
SELLERS HAVE NOT GIVEN A CONSENT TO THE PAYMENT OF ONE OR MORE OF SUCH CLAIMS,
ESCROW AGENT SHALL DISBURSE ANY REMAINING FUNDS AVAILABLE IN THE FUND TO THE
EXTENT THAT SUCH FUNDS EXCEED THE AMOUNT OF THE CLAIM OR CLAIMS PENDING AS OF
THE CLAIMS SUBMISSION DEADLINE.  PROMPTLY FOLLOWING THE CLAIMS SUBMISSION
DEADLINE, PURCHASER SHALL SUBMIT A WRITTEN INSTRUCTION AUTHORIZING THE ESCROW
AGENT TO MAKE THE DISBURSEMENT CONTEMPLATED BY THE PRECEDING SENTENCE.


 


I.                                         IN THE EVENT ESCROW AGENT DOES NOT
RECEIVE AN OBJECTION NOTICE FOR A CLAIM BEFORE THE EXPIRATION OF THE OBJECTION
SUBMISSION DEADLINE RELATING TO SUCH CLAIM, UNLESS AND UNTIL A CONSENT FOR SUCH
CLAIM IS RECEIVED BY ESCROW AGENT, WHETHER BEFORE OR AFTER THE OBJECTION
SUBMISSION DEADLINE FOR SUCH CLAIM, OR AN OBJECTION NOTICE PARTIALLY CONSENTING
TO SUCH CLAIM IS SUBSEQUENTLY RECEIVED AFTER THE OBJECTION SUBMISSION DEADLINE
FOR SUCH CLAIM, SUCH CLAIM SHALL BE DEEMED REJECTED BY SELLERS.


 


J.                                      NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, ESCROW AGENT SHALL NOT DISTRIBUTE ALL OR ANY PORTION OF THE FUND
TO PURCHASER WITH RESPECT TO ANY CLAIM UNTIL ESCROW AGENT RECEIVES ONE OF THE
FOLLOWING FOR SUCH CLAIM:

 

2

--------------------------------------------------------------------------------


 

(I)                                     A WRITTEN OBJECTION NOTICE OR OTHER
WRITTEN NOTICE FROM SELLERS CONSENTING TO THE PAYMENT OF A PORTION OF SUCH
CLAIM, IN WHICH CASE ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF AVAILABLE
FUNDS IN THE FUND) TO PURCHASER SUCH UNDISPUTED PORTION OF SUCH CLAIM ONLY; OR

 

(II)                                  A WRITTEN CONSENT OR OTHER WRITTEN NOTICE
FROM SELLERS CONSENTING TO THE PAYMENT OF SUCH CLAIM IN FULL, IN WHICH CASE
ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF AVAILABLE FUNDS IN THE FUND) TO
PURCHASER THE AMOUNT OF SUCH CLAIM; OR

 

(III)                               A COPY OF A FINAL DECISION OF A COURT OR
ARBITRATOR (TOGETHER WITH A WRITTEN OPINION OF LEGAL COUNSEL TO SELLERS THAT
SUCH DECISION IS FINAL AND NON-APPEALABLE AND WAS RENDERED BY A COURT OR
ARBITRATOR HAVING COMPETENT JURISDICTION OR AUTHORITY, AS APPLICABLE), IN WHICH
CASE ESCROW AGENT SHALL DISBURSE THE FUND (TO THE EXTENT OF AVAILABLE FUNDS IN
THE FUND) IN ACCORDANCE WITH SUCH FINAL DECISION.

 

1.4                               Investment of Fund. The Escrow Agent shall
invest the Fund and keep the Fund invested and reinvested as directed by Sellers
in U.S. Treasury Securities with a maturity date of 90 days or less or in such
other investments directed in writing by Sellers and Purchaser.  Any income
derived from such investments shall be paid to Sellers in connection with any
disbursement on the first Business Day after the Claims Submission Deadline.  If
any portion of the Fund is not distributed on such date, the income derived from
investments on such portion shall be paid to Sellers on the date that such
remaining portion is distributed.  All income earned on the Fund shall be for
the account of Sellers pro rate according to each Seller’s Escrow Percentage as
set forth on Schedule I hereto and shall be reported under applicable federal
regulations using the tax identification number(s) of the respective Sellers.  A
transaction fee will be assessed in connection with each transaction. Escrow
Agent will provide periodic statements to Sellers and Purchaser reflecting
transactions executed on behalf of the Fund. Escrow Agent shall have the right
to liquidate any investments held in order to make required disbursements under
this Escrow Agreement. Escrow Agent shall have no liability for any loss
sustained as a result of any investment made pursuant to the instructions of
Purchaser or as a result of any liquidation of any investment prior to its
maturity or for the failure of Purchaser to give investment instructions to
Escrow Agent.  Investment orders may be executed through Escrow Agent or one or
more affiliates or agents of the Escrow Agent, and Escrow Agent or such
affiliates or agents may receive compensation in connection therewith in
addition to the compensation to Escrow Agent for its services hereunder.  A copy
of Escrow Agent’s current fee schedule is attached as Schedule 2.  Upon any
party’s request, Escrow Agent shall furnish such party with current fee
schedules.

 


ARTICLE II
TERMS AND CONDITIONS – ESCROWED ASSETS

 

2.1                               Establishment of Fund. The Sellers have caused
or will cause to be deposited with the Escrow Agent certificates representing an
aggregate of 1,000,000 shares of Common Stock, $.01 par value per share, of
Purchaser (the “Shares”) which certificates are registered in the names of the
Sellers (such shares and the proceeds thereof, or the balance thereof remaining
from time to time being referred to herein as the “Escrowed Assets”).  Sellers
shall be entitled to dispose of any of the Shares in one or more transactions
provided that the proceeds of such transactions consist solely of cash which is
remitted directly to the Escrow Agent for deposit pursuant to the terms of this
Escrow Agreement.

 

2.2                               Treatment of Escrowed Assets.  The Shares
constituting the Escrowed Assets shall be deposited in a segregated account
pursuant to the terms of this Escrow Agreement.  Such account shall be styled
“Geokinetics/Trace Escrowed Assets Account”, with federal tax identification
number                           .

 

2.3                               Escrow Procedure and Payment Instruction. The
Escrowed Assets, together with any investment earnings thereon, which earnings
shall become and remain a part of the Escrowed Assets, shall be held and
disbursed in accordance with the terms of this Escrow Agreement as follows:



3

--------------------------------------------------------------------------------


 


A.                                    THE PURCHASER SHALL SUBMIT WRITTEN CLAIMS
(EACH A “TAX CLAIM,” AND COLLECTIVELY, THE “TAX CLAIMS”) TO ESCROW AGENT AFTER
5:00 P.M. HOUSTON, TEXAS TIME ON THE FIRST ANNIVERSARY OF THE DATE OF THIS
ESCROW AGREEMENT AND PRIOR TO 5:00 P.M. HOUSTON, TEXAS TIME ON THE THIRD
ANNIVERSARY OF THE DATE OF THIS ESCROW AGREEMENT (THE “TAX CLAIMS SUBMISSION
DEADLINE”) CONTAINING THE FOLLOWING INFORMATION AND/OR STATEMENTS:

 

(I)                                     THAT PURCHASER IS ENTITLED TO
INDEMNIFICATION PURSUANT TO SECTION 4.17 OF THE STOCK PURCHASE AGREEMENT;

 

(II)                                  THE CIRCUMSTANCES GIVING RISE TO
PURCHASER’S TAX CLAIM;

 

(III)                               THE LIQUIDATED AMOUNT OF PURCHASER’S TAX
CLAIM, OR IF NOT LIQUIDATED, PURCHASER’S GOOD FAITH ESTIMATE OF THE AMOUNT OF
PURCHASER’S TAX CLAIM; AND

 

(IV)                              THAT A COPY OF THE TAX CLAIM HAS BEEN
DELIVERED BY PURCHASER TO SELLERS AND THE DATE OF SUCH DELIVERY.

 


B.                                    ESCROW AGENT SHALL NOTIFY SELLERS OF
ESCROW AGENT’S RECEIPT OF SUCH TAX CLAIM AND THE DATE OF SUCH RECEIPT.


 


C.                                    SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN OBJECTION NOTICE (“TAX CLAIM OBJECTION NOTICE”) BY 5:00 P.M. HOUSTON,
TEXAS TIME WITHIN THIRTY (30) DAYS AFTER ESCROW AGENT’S RECEIPT OF SUCH TAX
CLAIM (THE “TAX CLAIM OBJECTION SUBMISSION DEADLINE”) IF SELLERS OBJECT TO ALL
OR ANY PART OF SUCH TAX CLAIM, CONTAINING THE FOLLOWING INFORMATION AND/OR
STATEMENTS:


 

(I)                                     THAT SELLERS DISPUTE OR OBJECT TO THE
TAX CLAIM;

 

(II)                                  THE CIRCUMSTANCES GIVING RISE TO SELLERS’
TAX CLAIM OBJECTION NOTICE;

 

(III)                               THE AMOUNT, IF ANY, OF SUCH TAX CLAIM WHICH
IS NOT DISPUTED BY SELLERS; AND

 

(IV)                              THAT A COPY OF THE TAX CLAIM OBJECTION NOTICE
HAS BEEN DELIVERED BY SELLERS TO PURCHASER AND THE DATE OF SUCH DELIVERY.

 


D.                                    ESCROW AGENT SHALL NOTIFY PURCHASER OF
ESCROW AGENT’S RECEIPT OF SUCH TAX CLAIM OBJECTION NOTICE AND THE DATE OF SUCH
RECEIPT.


 


E.                                      SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN CONSENT (A “TAX CLAIM CONSENT”) BEFORE THE TAX CLAIM OBJECTION
SUBMISSION DEADLINE IF SELLERS CONSENT TO THE PAYMENT OF THE TAX CLAIM.


 


F.                                      ESCROW AGENT SHALL NOTIFY PURCHASER OF
ESCROW AGENT’S RECEIPT OF THE TAX CLAIM CONSENT AND THE DATE OF SUCH RECEIPT.


 


G.                                    IF ESCROW AGENT RECEIVES EITHER A TAX
CLAIM OBJECTION NOTICE AGREEING TO A PORTION OF A TAX CLAIM OR A TAX CLAIM
CONSENT WITH RESPECT TO A TAX CLAIM, REGARDLESS OF WHETHER SUCH TAX CLAIM
OBJECTION NOTICE OR TAX CLAIM CONSENT WAS RECEIVED BY ESCROW AGENT BEFORE THE
EXPIRATION OF THE TAX CLAIM OBJECTION SUBMISSION DEADLINE RELATING THERETO,
ESCROW AGENT SHALL DISBURSE THE UNDISPUTED AMOUNT OF THE TAX CLAIM TO PURCHASER
TO THE EXTENT OF FUNDS THEN AVAILABLE IN THE ESCROWED ASSETS.


 


H.                                    IF NO TAX CLAIM IS DELIVERED TO ESCROW
AGENT PRIOR TO THE TAX CLAIMS SUBMISSION DEADLINE, OR IF A TAX CLAIM OR TAX
CLAIMS HAVE BEEN DELIVERED TO ESCROW AGENT PRIOR TO THE TAX CLAIMS SUBMISSION
DEADLINE AND SELLERS HAVE GIVEN A TAX CLAIM CONSENT TO THE PAYMENT OF EACH SUCH
TAX CLAIM AND ESCROW AGENT HAS DISBURSED AMOUNTS FROM THE ESCROWED ASSETS TO
PURCHASER TO PAY EACH SUCH TAX CLAIM, ESCROW AGENT SHALL DISBURSE ALL REMAINING
ESCROWED ASSETS TO SELLERS ON THE FIRST BUSINESS DAY AFTER THE TAX CLAIMS
SUBMISSION DEADLINE.  IF A TAX CLAIM OR TAX CLAIMS HAVE BEEN DELIVERED TO ESCROW
AGENT PRIOR TO THE TAX CLAIMS SUBMISSION DEADLINE AND

 

4

--------------------------------------------------------------------------------


 


SELLERS HAVE NOT GIVEN A TAX CLAIM CONSENT TO THE PAYMENT OF ONE OR MORE OF SUCH
TAX CLAIMS, ESCROW AGENT SHALL DISBURSE ANY REMAINING ESCROWED ASSETS TO THE
EXTENT THAT SUCH ESCROWED ASSETS EXCEED THE AMOUNT OF THE TAX CLAIM OR TAX
CLAIMS PENDING AS OF THE TAX CLAIMS SUBMISSION DEADLINE.  PROMPTLY FOLLOWING THE
TAX CLAIMS SUBMISSION DEADLINE, PURCHASER SHALL SUBMIT A WRITTEN INSTRUCTION
AUTHORIZING THE ESCROW AGENT TO MAKE THE DISBURSEMENT CONTEMPLATED BY THE
PRECEDING SENTENCE.


 


I.                                         IN THE EVENT ESCROW AGENT DOES NOT
RECEIVE A TAX CLAIM OBJECTION NOTICE FOR A TAX CLAIM BEFORE THE EXPIRATION OF
THE TAX CLAIM OBJECTION SUBMISSION DEADLINE RELATING TO SUCH TAX CLAIM, UNLESS
AND UNTIL A TAX CLAIM CONSENT FOR SUCH TAX CLAIM IS RECEIVED BY ESCROW AGENT,
WHETHER BEFORE OR AFTER THE TAX CLAIM OBJECTION SUBMISSION DEADLINE FOR SUCH TAX
CLAIM, OR A TAX CLAIM OBJECTION NOTICE PARTIALLY CONSENTING TO SUCH TAX CLAIM IS
SUBSEQUENTLY RECEIVED AFTER THE TAX CLAIM OBJECTION SUBMISSION DEADLINE FOR SUCH
TAX CLAIM, SUCH TAX CLAIM SHALL BE DEEMED REJECTED BY SELLERS.


 


J.                                      NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, ESCROW AGENT SHALL NOT DISTRIBUTE ALL OR ANY PORTION OF THE
ESCROWED ASSETS TO PURCHASER WITH RESPECT TO ANY TAX CLAIM UNTIL ESCROW AGENT
RECEIVES ONE OF THE FOLLOWING FOR SUCH TAX CLAIM:


 

(I)                                     A WRITTEN TAX CLAIM OBJECTION NOTICE OR
OTHER WRITTEN NOTICE FROM SELLERS CONSENTING TO THE PAYMENT OF A PORTION OF SUCH
TAX CLAIM, IN WHICH CASE ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF AVAILABLE
ESCROWED ASSETS) TO PURCHASER SUCH UNDISPUTED PORTION OF SUCH TAX CLAIM ONLY; OR

 

(II)                                  A WRITTEN TAX CLAIM CONSENT OR OTHER
WRITTEN NOTICE FROM SELLERS CONSENTING TO THE PAYMENT OF SUCH TAX CLAIM IN FULL,
IN WHICH CASE ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF AVAILABLE ESCROWED
ASSETS) TO PURCHASER THE AMOUNT OF SUCH TAX CLAIM; OR

 

(III)                               A COPY OF A FINAL DECISION OF A COURT OR
ARBITRATOR (TOGETHER WITH A WRITTEN OPINION OF LEGAL COUNSEL TO SELLERS THAT
SUCH DECISION IS FINAL AND NON-APPEALABLE AND WAS RENDERED BY A COURT OR
ARBITRATOR HAVING COMPETENT JURISDICTION OR AUTHORITY, AS APPLICABLE), IN WHICH
CASE ESCROW AGENT SHALL DISBURSE THE ESCROWED ASSETS (TO THE EXTENT OF ESCROWED
ASSETS) IN ACCORDANCE WITH SUCH FINAL DECISION.

 


K.                                    ON THE FIRST BUSINESS DAY AFTER THE SECOND
ANNIVERSARY OF THE CLOSING DATE, THE ESCROW AGENT SHALL DISBURSE TO THE SELLERS
THE LESSER OF (I) A PORTION OF THE ESCROWED ASSETS THAT REPRESENTS 80% OF THE
VALUE OF THE ESCROWED ASSETS AT THAT DATE, AS DETERMINED IN ACCORDANCE WITH
PARAGRAPH M BELOW AND (II) IF ONE OR MORE TAX CLAIMS HAVE BEEN DELIVERED TO
ESCROW AGENT PRIOR TO THE SECOND ANNIVERSARY OF THE CLOSING DATE AND SELLERS
HAVE NOT GIVEN A TAX CLAIM CONSENT TO THE PAYMENT OF ONE OR MORE OF SUCH TAX
CLAIMS, 80% OF THE REMAINING ESCROWED ASSETS WHICH EXCEED THE AMOUNT OF THE TAX
CLAIM OR TAX CLAIMS PENDING AS OF THE TAX CLAIMS SUBMISSION DEADLINE.


 


L.                                     THE SELLERS’ LIABILITY TO THE PURCHASER
IN RESPECT OF A TAX CLAIM SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE LESSER OF
(I) THE FUND AND (II) THE VALUE OF THE ESCROWED ASSETS AS OF THE DATE SUCH TAX
CLAIM IS SATISFIED LESS ALL PAYMENTS MADE TO PURCHASER FROM THE FUND OR FROM THE
ESCROWED ASSETS IN ACCORDANCE WITH THE TERMS OF THIS ESCROW AGREEMENT.  THERE
SHALL BE NO CLAIM AGAINST ALL OR ANY PORTION OF THE ESCROWED ASSET IF AT THE
TIME THE TAX CLAIM IS RECEIVED BY THE ESCROW AGENT ANY PORTION OF THE FUND
REMAINS IN ESCROW UNDER THE ESCROW AGREEMENT.


 


M.                                  THE VALUE OF ANY SHARES THAT FORM PART OF
THE ESCROWED ASSETS AT ANY TIME AND FROM TIME TO TIME SHALL BE EQUAL TO THE
NUMBER OF SUCH SHARES MULTIPLIED BY THE TEN-DAY WEIGHTED AVERAGE TRADING PRICE
OF THE SHARES BEFORE SUCH TIME (CONVERTED TO CANADIAN DOLLARS USING THE EXCHANGE
RATE (AS THAT TERM IS DEFINED IN THE STOCK PURCHASE AGREEMENT)).


 


N.                                    IF, AT ANY TIME AFTER THE DATE OF THIS
ESCROW AGREEMENT THE ESCROWED ASSETS INCLUDE CASH AT LEAST EQUAL TO THE AMOUNT
OF THE FUND LESS ALL PREVIOUS DISBURSEMENTS TO THE PURCHASER FROM EITHER THE
FUND OR THE

 

5

--------------------------------------------------------------------------------


 


ESCROWED ASSETS, THE ESCROW AGENT, SHALL, UPON WRITTEN REQUEST FROM THE SELLERS,
RELEASE TO THE SELLERS ALL ESCROWED ASSETS OTHER THAN CASH EQUAL TO THE FUND
LESS ALL PREVIOUS DISBURSEMENTS TO THE PURCHASER FROM EITHER THE FUND OR THE
ESCROWED ASSETS.


 


O.                                   THE PROVISIONS OF THIS ARTICLE II SHALL
TERMINATE AND ALL REMAINING ESCROWED ASSETS SHALL BE DELIVERED TO THE SELLERS
PROMPTLY AFTER RECEIPT BY THE ESCROW AGENT OF A WRITTEN CERTIFICATE FROM
PURCHASER AND SELLERS TO THE EFFECT THAT THE PURCHASER HAS UNDERGONE A MERGER
(IN WHICH THE PURCHASER WAS NOT THE SURVIVING ENTITY), TENDER OFFER,
REORGANIZATION, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, DISPOSITION (IN
A SINGLE TRANSACTIONS OR SERIES OF RELATED TRANSACTIONS) OF AT LEAST 50% OF ITS
SHARES OF COMMON STOCK OR A SIMILAR TRANSACTION WHICH HAS RESULTED IN A CHANGE
IN CONTROL OF THE PURCHASER.

 

2.4                               Investment of Proceeds of Shares. The Escrow
Agent shall invest the proceeds of the Shares and keep the proceeds of the
Shares invested and reinvested as directed by Sellers in U.S. Treasury
Securities with a maturity date of 90 days or less or in such other investments
directed in writing by Sellers and Purchaser.  Any income derived from such
investments shall be paid to Sellers in connection with any disbursement on the
first Business Day after the Tax Claims Submission Deadline.  If any portion of
the Escrowed Assets is not distributed on such date, the income derived from
investments on such portion shall be paid to Sellers on the date that such
remaining portion is distributed.  All income earned on the Escrowed Assets
shall be for the account of Sellers pro rata according to each Seller’s Escrow
Percentage as set forth on Schedule I hereto and shall be reported under
applicable federal regulations using the tax identification number(s) of the
respective Sellers.  A transaction fee will be assessed in connection with each
transaction. Escrow Agent will provide periodic statements to Sellers and
Purchaser reflecting transactions executed with respect to the Escrowed Assets.
Escrow Agent shall have the right to liquidate the Escrowed Assets or any
investments held in order to make required disbursements under this Escrow
Agreement. Escrow Agent shall have no liability for any loss sustained as a
result of any investment made pursuant to the instructions of Purchaser or as a
result of any liquidation of any Escrowed Assets or investment prior to its
maturity or for the failure of Purchaser to give investment instructions to
Escrow Agent.  Investment orders may be executed through Escrow Agent or one or
more affiliates or agents of the Escrow Agent, and Escrow Agent or such
affiliates or agents may receive compensation in connection therewith in
addition to the compensation to Escrow Agent for its services hereunder.  A copy
of Escrow Agent’s current fee schedule is attached as Schedule 2.  Upon any
party’s request, Escrow Agent shall furnish such party with current fee
schedules.

 

2.5                               Termination.                         . This
Escrow Agreement shall terminate upon the earlier of (i) the date the Purchaser
has received cumulative disbursements of CDN$2,000,000 from the Fund and the
Escrowed Assets or (ii) the disbursement of the balance of the Fund and the
Escrowed Assets in accordance with the provisions of Sections 1.3 and 2.3
hereof.


 


ARTICLE III
PROVISIONS AS TO ESCROW AGENT

 


3.1                               LIMITATION OF ESCROW AGENT’S CAPACITY.

 


A.                                    THIS ESCROW AGREEMENT EXPRESSLY AND
EXCLUSIVELY SETS FORTH THE DUTIES OF ESCROW AGENT WITH RESPECT TO ANY AND ALL
MATTERS PERTINENT HERETO, AND NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ
INTO THIS ESCROW AGREEMENT AGAINST ESCROW AGENT.  THIS ESCROW AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE ESCROW AGENT AND THE OTHER PARTIES
HERETO IN CONNECTION WITH THE SUBJECT MATTER OF THIS ESCROW, AND NO OTHER
AGREEMENT ENTERED INTO BETWEEN THE PARTIES, OR ANY OF THEM, SHALL BE CONSIDERED
AS ADOPTED OR BINDING, IN WHOLE OR IN PART, UPON THE ESCROW AGENT
NOTWITHSTANDING THAT ANY SUCH OTHER AGREEMENT MAY BE REFERRED TO HEREIN OR
DEPOSITED WITH ESCROW AGENT OR THE ESCROW AGENT MAY HAVE KNOWLEDGE THEREOF, AND
ESCROW AGENT’S RIGHTS AND RESPONSIBILITIES SHALL BE GOVERNED SOLELY BY THIS
ESCROW AGREEMENT.


 


B.                                    ESCROW AGENT ACTS HEREUNDER AS A
DEPOSITORY ONLY, AND IS NOT RESPONSIBLE OR LIABLE IN ANY MANNER WHATSOEVER FOR
THE SUFFICIENCY, CORRECTNESS, GENUINENESS OR VALIDITY OF THE SUBJECT MATTER OF
THIS ESCROW AGREEMENT OR ANY PART THEREOF, OR FOR THE FORM OF EXECUTION THEREOF,
OR FOR THE IDENTITY OR AUTHORITY OF ANY PERSON EXECUTING OR DEPOSITING SUCH
SUBJECT MATTER. ESCROW AGENT SHALL BE UNDER NO DUTY TO INVESTIGATE OR INQUIRE AS
TO THE

 

6

--------------------------------------------------------------------------------


 


VALIDITY OR ACCURACY OF ANY DOCUMENT, AGREEMENT, INSTRUCTION OR REQUEST
FURNISHED TO IT HEREUNDER BELIEVED BY IT TO BE GENUINE AND ESCROW AGENT MAY RELY
AND ACT UPON, AND SHALL NOT BE LIABLE FOR ACTING OR NOT ACTING UPON, ANY SUCH
DOCUMENT, AGREEMENT, INSTRUCTION OR REQUEST.  EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, ESCROW AGENT SHALL IN NO WAY BE RESPONSIBLE FOR NOTIFYING, NOR SHALL IT
BE ITS DUTY TO NOTIFY, ANY PARTY HERETO OR ANY OTHER PARTY INTERESTED IN THIS
ESCROW AGREEMENT OF ANY PAYMENT REQUIRED OR MATURITY OCCURRING UNDER THIS ESCROW
AGREEMENT OR UNDER THE TERMS OF ANY INSTRUMENT DEPOSITED HEREWITH.

 


3.2                               AUTHORITY TO ACT.

 


A.                                    ESCROW AGENT IS HEREBY AUTHORIZED AND
DIRECTED BY THE UNDERSIGNED TO DELIVER THE SUBJECT MATTER OF THIS ESCROW
AGREEMENT ONLY IN ACCORDANCE WITH THE PROVISIONS OF ARTICLES I AND II OF THIS
ESCROW AGREEMENT.


 


B.                                    ESCROW AGENT SHALL BE PROTECTED IN ACTING
UPON ANY WRITTEN NOTICE, REQUEST, WAIVER, CONSENT, CERTIFICATE, RECEIPT,
AUTHORIZATION, POWER OF ATTORNEY OR OTHER PAPER OR DOCUMENT, INCLUDING, WITHOUT
LIMITATION, THE AUTHORITY OR THE IDENTITY OF ANY SIGNOR THEREOF, WHICH ESCROW
AGENT IN GOOD FAITH BELIEVES TO BE GENUINE AND WHAT IT PURPORTS TO BE,
INCLUDING, WITHOUT LIMITATION, ITEMS DIRECTING INVESTMENT OR NON-INVESTMENT OF
FUNDS, ITEMS REQUESTING OR AUTHORIZING RELEASE, DISBURSEMENT OR RETAINAGE OF THE
FUND OF THIS ESCROW AGREEMENT AND ITEMS AMENDING THE TERMS OF THIS ESCROW
AGREEMENT.


 


C.                                    ESCROW AGENT MAY CONSULT WITH LEGAL
COUNSEL AT THE EQUAL COST AND EXPENSE OF SELLERS, COLLECTIVELY, AND PURCHASER
(OTHER THAN ESCROW AGENT) IN THE EVENT OF ANY DISPUTE OR QUESTION AS TO THE
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF OR ITS DUTIES HEREUNDER, AND IT
SHALL INCUR NO LIABILITY AND SHALL BE FULLY PROTECTED IN ACTING IN ACCORDANCE
WITH THE ADVICE OF SUCH COUNSEL.


 


D.                                    IN THE EVENT OF ANY DISAGREEMENT BETWEEN
ANY OF THE PARTIES TO THIS ESCROW AGREEMENT, OR BETWEEN ANY OF THEM AND ANY
OTHER PERSON, RESULTING IN ADVERSE CLAIMS OR DEMANDS BEING MADE IN CONNECTION
WITH THE MATTERS COVERED BY THIS ESCROW AGREEMENT, OR IN THE EVENT THAT ESCROW
AGENT, IN GOOD FAITH, BE IN DOUBT AS TO WHAT ACTION IT SHOULD TAKE HEREUNDER,
ESCROW AGENT MAY, AT ITS OPTION, REFUSE TO COMPLY WITH ANY CLAIMS OR DEMANDS ON
IT, OR REFUSE TO TAKE ANY OTHER ACTION HEREUNDER, SO LONG AS SUCH DISAGREEMENT
CONTINUES OR SUCH DOUBT EXISTS, AND IN ANY SUCH EVENT, ESCROW AGENT SHALL NOT BE
OR BECOME LIABLE IN ANY WAY OR TO ANY PERSON FOR ITS FAILURE OR REFUSAL TO ACT,
AND ESCROW AGENT SHALL BE ENTITLED TO CONTINUE SO TO REFRAIN FROM ACTING UNTIL
(I) THE RIGHTS OF ALL INTERESTED PARTIES SHALL HAVE BEEN FULLY AND FINALLY
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION OR ARBITRATOR, OR (II) ALL
DIFFERENCES SHALL HAVE BEEN ADJUDGED AND ALL DOUBT RESOLVED BY AGREEMENT AMONG
ALL OF THE INTERESTED PERSONS, AND ESCROW AGENT SHALL HAVE BEEN NOTIFIED THEREOF
IN WRITING SIGNED BY ALL SUCH PERSONS.   NOTWITHSTANDING THE FOREGOING, ESCROW
AGENT MAY IN ITS DISCRETION OBEY THE ORDER, JUDGMENT, DECREE OR LEVY OF ANY
COURT, WHETHER WITH OR WITHOUT JURISDICTION, OR OF ANY AGENCY OF THE UNITED
STATES OR ANY POLITICAL SUBDIVISION THEREOF, OR OF ANY AGENCY OF THE STATE OF
TEXAS OR OF ANY POLITICAL SUBDIVISION THEREOF, AND ESCROW AGENT IS HEREBY
AUTHORIZED IN ITS SOLE DISCRETION, TO COMPLY WITH AND OBEY ANY SUCH ORDERS,
JUDGMENTS, DECREES OR LEVIES. THE RIGHT OF ESCROW AGENT UNDER THIS SUB-PARAGRAPH
ARE CUMULATIVE OF ALL OTHER RIGHTS WHICH IT MAY HAVE BY LAW OR OTHERWISE.


 


E.                                      IN THE EVENT THAT ANY CONTROVERSY SHOULD
ARISE AMONG THE PARTIES WITH RESPECT TO THE ESCROW AGREEMENT, OR SHOULD THE
ESCROW AGENT RESIGN AND THE PARTIES FAIL TO SELECT ANOTHER ESCROW AGENT TO ACT
IN ITS STEAD, THE ESCROW AGENT SHALL HAVE THE RIGHT TO INSTITUTE A BILL OF
INTERPLEADER IN ANY COURT OF COMPETENT JURISDICTION TO DETERMINE THE RIGHTS OF
THE PARTIES.


 


3.3                               COMPENSATION/INDEMNIFICATION.

 


A.                                    ESCROW AGENT SHALL BE ENTITLED TO
REASONABLE COMPENSATION AS WELL AS REIMBURSEMENT FOR ITS REASONABLE COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE BY IT OF SERVICE UNDER THIS
ESCROW AGREEMENT (INCLUDING REASONABLE FEES AND EXPENSES OF ESCROW AGENT’S
COUNSEL) AND THE UNDERSIGNED (OTHER THAN ESCROW AGENT) AGREE TO SO PAY ESCROW
AGENT REASONABLE COMPENSATION AND REIMBURSE ESCROW AGENT FOR REASONABLE COSTS
AND EXPENSES. THE PARTIES HERETO AGREE THAT ESCROW FEES SHALL BE DUE AND PAYABLE
IN THE AMOUNT OF $3,000.00

 

7

--------------------------------------------------------------------------------


 


EACH YEAR, AND SUCH FEES WILL BE DEDUCTED FROM THE FUND UPON THE COMMENCEMENT OF
THE ESCROW AND ON EACH ANNIVERSARY, IF ANY, OF THE DATE HEREOF.


 


B.                                    THE PARTIES TO THIS ESCROW AGREEMENT
(OTHER THAN ESCROW AGENT) HEREBY SEVERALLY AGREE TO INDEMNIFY AND HOLD ESCROW
AGENT, ITS AFFILIATES AND THEIR OFFICERS, EMPLOYEES, SUCCESSORS, ASSIGNS,
ATTORNEYS AND AGENTS (EACH AN “INDEMNIFIED PARTY”) HARMLESS FROM ALL LOSSES,
COSTS, CLAIMS, DEMANDS, EXPENSES, DAMAGES, PENALTIES AND ATTORNEY’S FEES
SUFFERED OR INCURRED BY ANY INDEMNIFIED PARTY AS A RESULT OF ANYTHING WHICH IT
MAY DO OR REFRAIN FROM DOING IN CONNECTION WITH THIS ESCROW AGREEMENT OR ANY
LITIGATION OR CAUSE OF ACTION ARISING FROM OR IN CONJUNCTION WITH THIS ESCROW
AGREEMENT OR INVOLVING THE SUBJECT MATTER HEREOF, THE FUND, THE ESCROWED ASSETS
OR MONIES DEPOSITED HEREUNDER OR FOR ANY INTEREST UPON ANY SUCH MONIES,
INCLUDING, WITHOUT LIMITATION, ARISING OUT OF THE NEGLIGENCE OF ESCROW AGENT;
PROVIDED THAT THE FOREGOING INDEMNIFICATION SHALL NOT EXTEND TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ESCROW AGENT. THIS INDEMNITY SHALL INCLUDE,
BUT NOT BE LIMITED TO, ALL COSTS INCURRED IN CONJUNCTION WITH ANY INTERPLEADER
WHICH THE ESCROW AGENT MAY ENTER INTO REGARDING THIS ESCROW AGREEMENT.

 


3.4                               MISCELLANEOUS.

 


A.                                    ESCROW AGENT SHALL MAKE NO DISBURSEMENT,
INVESTMENT OR OTHER USE OF FUNDS UNTIL AND UNLESS IT HAS COLLECTED FUNDS. ESCROW
AGENT SHALL NOT BE LIABLE FOR COLLECTION ITEMS UNTIL THE PROCEEDS OF THE SAME IN
ACTUAL CASH HAVE BEEN RECEIVED OR THE FEDERAL RESERVE HAS GIVEN ESCROW AGENT
CREDIT FOR THE FUNDS.


 


B.                                    ESCROW AGENT MAY RESIGN AT ANY TIME BY
GIVING WRITTEN NOTICE TO THE PARTIES HERETO, WHEREUPON THE PARTIES HERETO WILL
IMMEDIATELY APPOINT A SUCCESSOR ESCROW AGENT. UNTIL A SUCCESSOR ESCROW AGENT HAS
BEEN NAMED AND ACCEPTS ITS APPOINTMENT OR UNTIL ANOTHER DISPOSITION OF THE
SUBJECT MATTER OF THIS ESCROW AGREEMENT HAS BEEN AGREED UPON BY ALL PARTIES
HERETO, ESCROW AGENT SHALL BE DISCHARGED OF ALL OF ITS DUTIES HEREUNDER SAVE TO
KEEP THE FUND WHOLE.


 


C.                                    ALL REPRESENTATIONS, COVENANTS, AND
INDEMNIFICATIONS CONTAINED IN THIS ARTICLE III SHALL SURVIVE THE TERMINATION OF
THIS ESCROW AGREEMENT.


 


ARTICLE IV
GENERAL PROVISIONS

 

4.1                               Appointment/Acceptance.  Purchaser and Sellers
hereby appoint AMEGY BANK NATIONAL ASSOCIATION as Escrow Agent under this Escrow
Agreement and AMEGY BANK NATIONAL ASSOCIATION hereby agrees to act as Escrow
Agent under the terms of this Escrow Agreement.  James White hereby authorizes
SCF-III to act on Mr. White’s behalf for all purposes under this Escrow
Agreement.

 

4.2                               Discharge of Escrow Agent.  Upon the delivery
of all of the Fund pursuant to the terms of this Escrow Agreement, the duties of
Escrow Agent shall terminate and Escrow Agent shall be discharged from any
further obligation hereunder.

 

4.3                               Escrow Instructions. Where directions or
instructions from more than one of the undersigned are required, such directions
or instructions may be given by separate instruments of similar tenor.  Attached
hereto as Schedule 1 (the “Security Schedule”) is a list of authorized
signatories (with signature identification) and authorized call-back persons for
each of the parties to this Escrow Agreement (other than the Escrow Agent). In
the event funds transfer instructions or other instructions or directions are
given, whether in writing, by telecopier or otherwise, the Escrow Agent is
authorized, but is not required or obligated, to seek confirmation of such
instructions or directions by telephone call-back to the person or persons
designated on the Security Schedule, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated. 
The authorized signatures and the persons and telephone numbers for call-backs
may be changed only in a writing actually received and acknowledged by the
Escrow Agent, and in the case of an addition of an authorized signatory,
accompanied by an incumbency certificate with signature identification certified
by an existing authorized signatory. If the Escrow Agent is unable to contract
any of the authorized representatives identified in the Security Schedule for
call-back

 

8

--------------------------------------------------------------------------------


 

confirmation, the Escrow Agent is hereby authorized to seek confirmation of such
instructions by telephone call-back to any one or more of your officers. Such
officer shall deliver to the Escrow Agent a fully executed incumbency
certificate certified by an existing authorized signatory, and the Escrow Agent
may rely upon the confirmation of anyone purporting to be any such officer.

 

4.4                               Notice. Any payment, notice, request for
consent, report, or any other communication required or permitted in this Escrow
Agreement shall be in writing and shall be deemed to have been given when
personally delivered to the party hereunder specified or when placed in the
United States mail, registered or certified, with return receipt requested,
postage prepaid and addressed as follows:

 

If to Escrow Agent:

 

AMEGY BANK NATIONAL ASSOCIATION

4400 Post Oak Parkway

Five Post Oak Park

Houston, Texas 77027

Attn: Riley Salyer, Vice President

 

If to Sellers:

 

SCF-III, L.P.

600 Travis Street, Suite 6600

Houston, Texas 77002

Attn:  Adam Zylman

 

and

 

JAMES WHITE

302 Cove Creek Lane

Houston, Texas 770    

 

with a copy to:

 

Bennett Jones LLP

4500, 855 2nd Street SW

Calgary, AB T2P 4K7

Attn:  Chip Johnston

 

and

 

Vinson & Elkins L.L.P.

First City Tower, 1001 Fannin Street

Suite 2300

Houston, Texas 77002

Attn:  Scott N. Wulfe

 

If to Purchaser:

 

GEOKINETICS INC.

One Riverway, Suite 2100

Houston, Texas 77056

Attn:  David A. Johnson

 

9

--------------------------------------------------------------------------------


 

with a copy to:

 

Chamberlain, Hrdlicka, White, Williams & Martin

1200 Smith Street, Suite 1400

Houston, Texas 77002

Attn:  James J. Spring, III

 

Any party may unilaterally designate a different address by giving notice of
each such change in the manner specified above to each other party.
Notwithstanding the foregoing, no notice to the Escrow Agent shall be deemed
given to or received by the Escrow Agent unless actually delivered to an officer
of the Escrow Agent having responsibility under this Escrow Agreement.

 

4.5                               Governing Law. This Escrow Agreement is being
made in and is intended to be construed according to the laws of the State of
Texas, without giving effect to the principles of conflict of laws. It shall
inure to and be binding upon the parties hereto and their respective successors,
heirs and assigns.

 

4.6                               Construction. Words used in the singular
number may include the plural and the plural may include the singular. The
section headings appearing in this Escrow Agreement have been inserted for
convenience only and shall be given no substantive meaning or significance
whatsoever in construing the terms and conditions of this Escrow Agreement.

 

4.7                               Amendment. The terms of this Escrow Agreement
may be altered, amended, modified or revoked only by an instrument in writing
signed by all parties hereto.

 

4.8                               Force Majeure. Escrow Agent shall not be
liable to the undersigned for any loss or damage arising out of any acts of God,
strikes, equipment or transmission failure, war, terrorism, or any other act or
circumstance beyond the reasonable control of Escrow Agent.

 

4.9                               Written Agreement.  This Escrow Agreement
represents the final agreement between the parties, and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.   There are no unwritten oral agreements between the parties.

 

4.10                        Counterparts. This Escrow Agreement may be executed
in counterparts, each of which shall be deemed one original, but all of which
shall constitute one and the same instrument.

 

4.11                        Procedures.  The parties to this Escrow Agreement
acknowledge and agree that the terms, conditions and procedures set forth herein
are commercially reasonable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
effective as of the day and year first above written.

 

 

SELLERS:

 

 

 

SCF-III, L.P.

 

By:

L.E. Simmons and Associates, Incorporated,
Its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

 

and

 

 

 

 

 

 

 

 

 

 

James White, individually

 

 

 

 

PURCHASER:

 

 

 

 

GEOKINETICS INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

Riley Salyer

 

 

Title:

Vice President

 

 

11

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF RECEIPT

 

The undersigned hereby acknowledge receipt from and/or disbursement by AMEGY
BANK NATIONAL ASSOCIATION, Escrow Agent under the foregoing Escrow Agreement, of
the subject matter of the Escrow Agreement as described in such Escrow
Agreement; the undersigned acknowledge a faithful and proper performance by said
Escrow Agent of its duties under said Escrow Agreement, and in consideration of
such disbursement hereby release and discharge Escrow Agent from all further
responsibility or liability as Escrow Agent under said Escrow Agreement.

 

Executed this                  day of                                      ,
20    

 

 

 

SELLERS:

 

 

 

SCF-III, L.P.

 

By:

 L.E. Simmons & Associates, Incorporated,
 Its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

James White, individually

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

GEOKINETICS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

SECURITY SCHEDULE

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions and

Execute Instructions, and Other Documents in Connection with this

Escrow Agreement (Acquisitions)

 

If to Sellers:

 

 

 

 

 

 

 

 

 

 

 

Name

 

Telephone Number

 

Signature Identification

 

 

 

 

 

 

 

1.   Anthony DeLuca

 

(713) 227-7888

 

 

 

Or

 

 

 

 

 

2.   Adam Zylman

 

(713) 227-7888

 

 

 

 

 

 

 

 

 

If to Purchaser:

 

 

 

 

 

 

 

 

 

 

 

Name

 

Telephone Number

 

Signature Identification

 

 

 

 

 

 

 

1.  David A. Johnson

 

(713) 850-7600

 

 

 

 

 

 

 

 

 

2.  Thomas J. Concannon

 

(713) 850-7600

 

 

 

 

Telephone call-backs shall be made to Sellers and Purchaser if joint
instructions are required pursuant to this Escrow Agreement.

 


ESCROW PERCENTAGE

 

Name

 

Percentage Interest

SCF-III, L.P.

 

 

James White

 

 

 

--------------------------------------------------------------------------------